IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 113,367

                         In the Matter of TROY D. RENKEMEYER,
                                       Respondent.


                             ORDER OF REINSTATEMENT


       On October 23, 2015, this court suspended the respondent, Troy D. Renkemeyer,
from the practice of law in Kansas for a period of 1 year. See In re Renkemeyer,
302 Kan. 954, 359 P.3d 77 (2015).


       On October 31, 2016, respondent filed a petition for reinstatement. On November
1, 2016, the Disciplinary Administrator filed a certification of compliance, under
Supreme Court Rule 219 (2015 Kan. Ct. R. Annot. 403).


       The court, after carefully considering the record, grants the respondent's petition
for reinstatement of his license to practice law in Kansas.


       IT IS THEREFORE ORDERED that the respondent be reinstated to the practice of law
in Kansas conditioned upon his compliance with the annual continuing legal education
requirements and upon his payment of all fees required by the Clerk of the Appellate
Courts and the Kansas Continuing Legal Education Commission. Upon proof provided to
the Clerk of the Appellate Courts that the respondent has complied with the annual
continuing legal education requirements and has paid the fees required by the Clerk of the
Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is
directed to enter the respondent’s name upon the roster of attorneys engaged in the
practice of law in Kansas.


                                             1
       IT IS FURTHER ORDERED that this order of reinstatement of Troy D. Renkemeyer
shall be published in the official Kansas Reports and that the costs herein be assessed to
the respondent.


       IT IS SO ORDERED this 20th day of January, 2017.




                                             2